DETAILED ACTION
This office action is in response to communication filed on 10 May 2021.

Claims 1, 4, 6 – 8, 11, 13 – 15, 18, and 20 are presented for examination.

The following is a FINAL office action upon examination of application number 15/891005.  Claims 1, 4, 6 – 8, 11, 13 – 15, 18, and 20 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 10 May 2021, Applicant amended claims 1, 8, and 15.  Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are cancelled.


Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive. 
In the remarks regarding independent claims 1, 8, and 15, Applicant argues that Yamashita does not disclose a probability that an item is viewed and removed from the facility without point of sale terminal monitoring.  Examiner respectfully disagrees.  Applicant has only claimed making a probability determination.  Probability can have a value anywhere from 0 to 1.  Yamashita in paragraph 72 (as Applicant has restated) teaches that there is a determination that the product is purchased or not purchased.  That is a value of 0 (not purchased) or 1 (purchased).  

In the remarks regarding independent claims 1, 8, and 15, Applicant argues that none of the cited prior art discloses the amended claim limitations of the present submission.  Examiner agrees, however, new primary art is used to reject the amended independent claims.  Therefore, the argument is no longer relevant.  Further, Applicant should note that their new claim limitation only requires that an array is configured to transmit a wake message, and that is not an active claim to the transmission of a message nor any requirement for the transmission to be performed in response to any event.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6 – 8, 11, 13 – 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2016/0203499 (hereinafter, Yamashita) in view of U.S. P.G. Pub. 2014/0324527 (hereinafter, Kulkarni) in view of U.S. P.G. Pub. 2007/0016494 (hereinafter, Brown) in view of U.S. P.G. Pub. 2017/0373775 (hereinafter, Daoura).

Regarding claim 1, Yamashita teaches a distributed sensor inventory management system comprising: an array of sensor modules distributed along a shelving unit in a facility, each of the sensor modules in the array being an optical sensor or an acoustic sensor and being associated with items on the shelving unit; a first server in selective communication with the sensor modules (¶¶ 31-32, “The 3D (three-dimensional) camera 210 is an imaging device (distance image sensor) that takes an image of and measures a target and generates a distance image (distance image information). The distance image (range image) contains image information which is an image of a target taken and distance information which is a distance to a target measured. For example, the 3D camera 210 is Microsoft Kinect (registered trademark) or a stereo camera. By using the 3D camera, it is possible to recognize (track) a target (a customer's action or the like) including the distance information, and it is thus possible to perform highly accurate recognition. As shown in FIG. 3, in order to detect a customer's action regarding a product, the 3D camera 210 takes an image of a product shelf (product display shelf) 300 on which a product 301 is placed (displayed) and further takes an image of a customer 400 who is thinking about purchasing the product 301 in front of the product shelf 300 in this exemplary embodiment.”) (¶ 38, “The transitory computer readable medium can provide the program to a computer via a wired communication line such as an electric wire or optical fiber or a wireless communication line.”), the first server configured to: 
receive sensing data from one or more of the sensor modules in the array in response to detecting an object corresponding to one or more users by the one or more of the sensor modules within range of the one or more sensor modules (¶ 50, “The distance image acquisition unit 111 acquires a distance image containing a customer and a product which is taken and generated by the 3D camera 210. The region detection unit 112 detects a region of each part of a customer or a region of a product contained in the distance image acquired by the distance image acquisition unit 111.”).  Yamashita does not explicitly teach that the detection of range is for a period of time that is greater than a threshold, though it does teach determining an average amount of time a customer is in proximity to a shelf (¶ 76, “Further, for each product ID that identifies a product placed on a shelf, the action information analysis unit 150 generates the rate and the average time that the customer picks up the product (the time that the customer is holding the product), the rate and the average time that the customer looks at the label of the product (the time that the customer is looking at the product label), the rate and the average time that the customer puts the product in a basket (the time from looking at the product to putting it in a basket), and the rate and the average time that the customer puts the product back to the shelf (the time from looking at the product to putting it back to the shelf).”).  However, in the analogous art of sensors in a retail environment, Kulkarni teaches sensor modules within range of the one or more sensor modules for a first period of time that is greater than a first threshold time (¶ 37, “the incentive data sensor is configured to detect the tagged wireless mobile device 122 over the personal communication network 115 and determine that the tagged wireless mobile device is in communication with the data sensor exceeding a predetermined threshold of time period. That is, a shopper 124 may be browsing products throughout the aisles (126-128) of the retail store 104 for possible purchases. The owner and operator of system 100 may have knowledge that a shopper who stops in front of a product between 5-7 seconds is contemplating a purchase (i.e. "First Moment of Truth"). Thus, the predetermined threshold of time period may be configured to be 5 seconds.”).
 Yamashita further teaches:
identify, from the sensing data, that at least one of the one or more users is located in front of a first item for a specified amount of time and removes the first item from the shelving unit (¶ 51, “The hand tracking unit 113 tracks the action of a customer's hand detected by the region detection unit 112. The hand action recognition unit 114 recognizes the customer's action regarding a product based on the hand action tracked by the hand tracking unit 113. For example, when a customer brings the palm of his/her hand toward his/her face while holding the product, the hand action recognition unit 114 determines that the customer has picked up and looks at the product. In the case where, when a product is held in a hand, the hand is hidden behind the product and thus not recorded by the camera, the hand action recognition unit 114 may detect the position, direction or change of the product being held and thereby determine that the customer has picked up the product.”) (¶ 71, “the action of the customer that comes close to the shelf and the time when the customer comes close to the shelf are recorded in association with each other. Likewise, the action of the customer that leaves the shelf and the time when the customer leaves the shelf are recorded in association with each other.”); and  
a second server in selective communication with the first server, the second server being configured to: receive a message from the first server in response to the removal of the first item; determine a probability that the first item is viewed and ultimately removed from the facility without monitoring transactions at a plurality of point-of-sale terminals (¶ 85, “it is possible to record the fact that a customer picks up a product and puts it back to a place different from the original place and notify it to employees so that they can put it back to the right position.”) (¶ 72, "By detecting the fact that the customer puts a product in a basket, for example, it is possible to grasp the fact that the customer purchases the product (purchase result). Further, by detecting the fact that the customer puts a product back to the shelf, it is possible to grasp the fact that the customer does not purchase the product (purchase result).") (Examiner note: an assumption that the product is purchased is made if not placed back on the shelf, as there is no indication of a transaction used in that determination);
 update an inventory record in a database in response to determining the probability is greater than a probability threshold, the inventory record corresponding to the first item (¶ 70, “Further, when the customer comes close to a shelf, and the distance image analysis unit 110 recognizes the action of the customer that picks up a product, puts a product in a basket or puts a product back to the shelf (S104 in FIG. 5), the action profile generation unit 140 generates and records the product record information (product contact information) 192 as shown in FIG. 7 as the action profile.”) (Examiner note: recording the product information as being purchased because it was put in the basket is equivalent to updating an inventory database).
Yamashita does not explicitly determining an inventory threshold or notifying of the quantity to replenish.  However, in the analogous art of monitoring inventory and shelving, Brown teaches:
determine, responsive to the updating of the inventory record, whether inventory record satisfies an inventory threshold; and generate a replenishment signal, responsive to the determining, to notify a third party system to provide a quantity of the first item to the facility (¶ 78, “FIGS. 4a and 4b, respectively, illustrate the top of the fourth shelf 12d before and after a customer has removed items. In FIG. 4a, sensor 30c monitors only the front half of the shelf 12d. Typically, customers will remove items from the front area of the display or shelf, selecting items further back once the front area of the shelf is empty. When the front area of the shelf is completely full, as is illustrated in FIG. 4a, the sensor 30c may be calibrated to mean that the area associated with the sensor is "100% full." In FIG. 4b, five of the items 49 have been removed. Since the sensor 30c was calibrated to read "full" with twelve items 49 in its associated sensing space, the sensor 30c will provide an output that can be interpreted to mean that the space associated with the sensor is now about 58% full, or this interpretation could be rounded to mean about 60% full. When enough items 49 are removed from the shelf 12d, for example, twelve items 41 in total, the sensor 30c output may be interpreted to mean that the space associated with the sensor is now 100% empty. The item monitoring system may then send a message to the user that items 49 need to be restocked on shelf 12d. Utilizing a sensor covering only part of a SKU space may be especially advantageous when the inventory level corresponding to the empty sensor space is about the same as a desired threshold level for restocking.”) (¶ 40, “For example, the sensors 30 may only occupy the space along the front edge of the shelf 12 space closest to the customer. This arrangement is useful for notifying the store when the front of the shelf is empty of product. When the front edge of a shelf is empty, a retailer may wish to restock the shelf, or move the remaining inventory in that SKU forward to the front of the shelf, or both.”). 
Yamashita further does not teach a near-field communications transmitter for neighboring sensor modules in an array that is configured to transmit a wake message to neighboring sensors.  However, in the analogous art of sensors in communication for inventory control, Daoura teaches:
wherein the each of the sensor modules includes a near-field communications transmitter for intercommunication between neighboring ones of the sensor modules in the array, and the one or more of the sensor modules in the array is configured to transmit a wake message to a neighboring one of the sensor modules in the array in response to detecting the object corresponding to the one or more users (¶ 100, “The radiobeacon is a comprehensive solution to locate and track missing pets, people, luggage, inventory, tools and items of interest tagged with a radiobeacon”) (¶ 194, “The core device 1350 has a clock. The radiobeacon signal and any signal from a sensor may include the time any message or signal is sent. According to an application subroutine (such as a near field communications sensor unit), nodal device 1360 may wake the device 1300, receive sensor output, and then set the device back to sleep such that its broadcast signal is only active when the two units are in close proximity.”).  Kulkarni also teaches that sensors arranged in an array in proximity to each other in a similar way to the claims (¶ 9, “The antenna array in each sensor can be arranged using MIMO structure where two or more receivers or transmitters are part of a MIMO embodiment or each patch antenna can be fed individually. The weights associated with the outputs of different receivers can be adjusted by a control unit to generate an optimal range and directivity of the antenna array for accurate proximity detection.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to determine if users are in front of a shelf of items of Yamashita with determining that users are within range of a sensor threshold of time of Kulkarni.  This combination would have yielded a predictable result because both look at the time of a user’s presence and interaction with a shelf of products, and Kulkarni merely adds a simple choice of a threshold of time.  Yamashita already collects the amount of time that a user performs certain actions with respect to products and a shelf, so adding the threshold to that amount of time would add flexibility to the calculations and uses of that data. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to record product inventory changes of Yamashita with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Yamashita is creating records of inventory from a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to determine if users are in front of a shelf of items of Yamashita with near field communications sensors to wake other sensors nearby of Daoura.  This combination would have yielded a predictable result because the near field communication sensors of Daoura perform the same function to communicate messages based on what is nearby.  It would merely be a design choice to add the functionality of Daoura of proximity sensors that are configured to wake other sensors.

Regarding claim 4, Yamashita, Kulkarni, Brown, and Daoura teach the system of claim 1. Brown teaches wherein the third party system is associated with a peer retailer, a distribution center, or a vendor (¶ 50, “the software may be designed so that the quantity of each group of SKUs is presented on a map of the store, showing the status of particular SKUs in particular locations. These displays may be customized to present data to and interact with different users who may have different needs or interest, for example, retailers and manufacturers. Many different information presentation formats will be apparent to those skilled in the art. The software may allow the retailer or supplier to set thresholds below which "time to restock" warnings are issued with either a visual or audible signal. The software may also be configured for periodic data collection from the sensor 30 and sensing electronics 50, or to collect data from the sensor 30 and sensing electronics 50 only upon request, or some combination thereof.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to record product inventory changes of Yamashita with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Yamashita is creating records of inventory from a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claim 6, Yamashita, Kulkarni, Brown, and Daoura teach the system of claim 1. Brown teaches wherein a spacing between the sensor modules on the shelving unit is determined by an average dimension of items in a category corresponding to the items (¶ 31, “SKUs are commonly used to identify all the products offered in the store, depending on their brand, type, size, and other factors.”) (¶ 40, “For example, the sensors 30 may be about the same dimensions as the "footprint" of the group of items above, below, or beside them, or the sensor 30 may be smaller than the footprint of the items above, below, or beside them. The sensors 30 may monitor the space related to the entire surface of the shelf 12, or may only monitor the space relating to a portion of the shelf 12. For example, the sensors 30 may only occupy the space along the front edge of the shelf 12 space closest to the customer. This arrangement is useful for notifying the store when the front of the shelf is empty of product. When the front edge of a shelf is empty, a retailer may wish to restock the shelf, or move the remaining inventory in that SKU forward to the front of the shelf, or both.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to record product inventory changes of Yamashita with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Yamashita is creating records of inventory from a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claim 7, Yamashita, Kulkarni, Brown, and Daoura teach the system of claim 1. Brown teaches wherein the inventory threshold is based at least in part on a capacity for transport and a transport time (¶ 74, “The item monitoring system 10 provides quantitative-related information that is sufficient to distinguish between at least two inventory states, such as "high" and "low." It is within the scope of this invention to set different thresholds for "high" and "low", but as an example, "high" might be defined as any amount of items greater than 40% of the full capacity of a SKU space, and "low" might be defined as any amount of items less than 40% of the full capacity of that SKU space. Preferably, the system will provide the user with the ability to choose from a range of threshold values from 5% to 95%. As previously discussed, it is not as useful to the retailer to detect only "empty" (and, by inference, "not empty") because when the "empty" signal is generated, the item is already out-of-stock and will remain out-of-stock for some period of time (at least the time it takes to get more inventory to the shelf). Thus, item monitoring system 10 is able to detect varying inventory levels per SKU space, including a "low" state that is non-zero or non-empty. Quantitative information may be as accurate as an actual count of the number of items in the space of each sensor 30.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine optical sensor data to record product inventory changes of Yamashita with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Yamashita is creating records of inventory from a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claims 8 and 15, the claims recite substantially similar limitations to claim 1.  Therefore, claims 8 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 11 and 18, the claims recite substantially similar limitations to claim 4.  Therefore, claims 11 and 18 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 13 and 20 the claims recite substantially similar limitations to claim 6.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623